United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Newark, NJ, Employer
)
___________________________________________ )
G.W., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1767
Issued: May 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative decision dated March 5, 2008 which affirmed a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award determination.
ISSUE
The issue on appeal is whether appellant has more than a 26 percent permanent
impairment of his right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a January 7, 2002
decision, the Board found that the case was not in posture for decision on the extent of
appellant’s permanent impairment as the report of the impartial medical examiner was
1

Docket No. 00-1935 (issued January 7, 2002).

insufficient to resolve the conflict in the medical evidence between an Office medical adviser,
who found a 24 percent impairment to the right leg and appellant’s physician, Dr. Ronald Potash,
a Board-certified surgeon, who found 65 percent impairment of the right leg. The Board
remanded the case to the Office for a supplemental report regarding the extent of appellant’s
impairment in accordance with the relevant standards of the A.M.A., Guides. The facts and the
history contained in the prior appeal are incorporated by reference.2
On February 23, 2004 the Office referred appellant to Dr. Robert Dennis, a Boardcertified orthopedic surgeon, for an impartial medical evaluation to resolve the conflict in
opinion between Dr. Potash and the Office medical adviser.
In a report dated March 12, 2004, Dr. Dennis reviewed appellant’s history of injury and
treatment. He examined appellant and noted that his right knee had “actually undergone three
surgeries, one prior to this injury and unrelated to this injury the year before 1987.” Dr. Dennis
considered that his comparison of the two knees, “knowing that the left knee had surgery when
[appellant] was 18 years old, leaving it less than normal even at this time and not available for
full comparison” with the full range of motion of the left knee diminished by 10 degrees in
flexion and 5 degrees in extension compared to normal and compared to the opposite side. He
indicated that appellant had “ankylosis of about 12 degrees of varus deformity on the right side.”
Dr. Dennis also advised that appellant had weakness and atrophy but explained that he only
measured atrophy as his right leg was about equal in length to the left leg, noting that he was
aware that the left leg was less than normal because of the prior surgery. He advised that he was
utilizing the diagnosis-based estimate (DBE) method.3 Dr. Dennis noted that atrophy of the
muscles, hamstrings and quadriceps was considered moderate according to Table 17-6 and
resulted in an impairment of 10 percent.4 He referred to Table 17-8 and noted that strength loss
was not utilized as it was “redundant.”5 Dr. Dennis referred to Table 17-10 and determined that
appellant had a loss of range of motion in the mild category which correlated to six percent
impairment.6 He found that appellant’s varus deformity was very mild with comparison of the
left knee and prior surgery and concluded that he had three percent impairment under
Table 17-20.7 Pursuant to Table 17-31,8 Dr. Dennis estimated seven percent impairment for
2

Subsequently, on April 15, 2002, the Office referred appellant to Dr. Carl Mercurio for an impartial
examination, who opined that appellant had 17 percent impairment. In a March 25, 2003 decision, an Office hearing
representative directed the Office to obtain a new impartial medical evaluation as Dr. Mercurio regularly performed
fitness-for-duty examinations for the employing establishment. The Office referred appellant for an impartial
examination with Dr. David Rubinfeld, a Board-certified orthopedic surgeon, who, on July 17, 2003, opined that he
had no more than 17 percent impairment. In a January 20, 2004 decision, an Office hearing representative remanded
for referral to a new referee physician, finding that Dr. Rubinfeld’s opinion was tainted as the Office improperly
failed to remove Dr. Mercurio’s report from the case file record as previously instructed.
3

A.M.A., Guides 526.

4

Id. at 530.

5

Id. at 532.

6

Id. at 537.

7

Id. at 540.

8

Id. at 544.

2

cartilage damage based upon the fact that appellant was offered a high tibial osteotomy and an
eventual total knee replacement. He found that appellant had 26 percent impairment of the right
lower extremity.
On May 29, 2004 an Office medical adviser responded to certain questions posed by the
Office and recommended that Dr. Dennis’ conclusions be accepted since there had been so much
“confusion and so many referee exam[ination]s to resolve the conflict.”
On April 5, 2004 the Office granted appellant a schedule award for an additional nine
percent impairment of the right lower extremity. The award covered a period of 25.92 weeks
from March 12 to September 9, 2004. On April 12, 2004 appellant’s representative requested a
hearing.
In a May 3, 2007 decision, an Office hearing representative found that the Office medical
adviser did not adequately explain why he accepted the ratings of Dr. Dennis in view of certain
problematic aspects of his report, such as not specifying range of motion measurements or
addressing impairment findings for cartilage damage. The hearing representative remanded the
case to obtain a reasoned opinion from the Office medical adviser and, if necessary, a
supplemental report from Dr. Dennis.
On June 1, 2007 the Office medical adviser explained that there was no impairment
provided for cartilage damage because there were no x-rays taken to demonstrate joint space
loss. He advised that there was no table in the A.M.A., Guides, for knee valgus unless a fracture
was present, which was not appellant’s case. The Office medical adviser noted that Dr. Dennis
rated valgus as three percent and he “agreed that a mild [valgus] of 1 [to] 10 caused some
impairment, this is a judgment call.” He also determined that appellant had some atrophy, which
was mild and he allowed the maximum provided by the A.M.A., Guides “for mild quad
atrophy.” The Office medical adviser referred to Table 17-109 and noted that 5 degrees of
extension would warrant 10 percent impairment, 110 degrees of flexion would warrant 0 percent.
He note that 12 degrees of varus would equate to three percent but there was no table or figure in
the A.M.A., Guides. The Office medical adviser referred to Table 17-3110 and indicated that
appellant had five percent impairment for patella femoral crepitus. He referred to Table 17-611
and noted that appellant had mild quadriceps atrophy, with an impairment range of three to eight
percent and awarded him eight percent. The Office medical adviser concluded that appellant had
26 percent impairment of the right leg.
In a July 24, 2007 decision, the Office found that appellant did not have greater than a 26
percent permanent impairment to the right lower extremity.
On August 7, 2007 appellant’s representative requested a hearing, which was held on
December 12, 2007. Counsel alleged that Dr. Dennis’ opinion was flawed because he reviewed
medical evidence from the disqualified July 7, 1998 report of a prior impartial medical examiner,
9

See supra note 6.

10

See supra note 8.

11

See supra note 4.

3

Dr. Joseph Andolino. Appellant’s representative also alleged that Dr. Dennis erroneously
compared appellant’s right knee to his left knee instead of a normal left knee.
On December 19, 2007 appellant submitted comments regarding his claim. He indicated
that he was hit by a car in November 1964 and was placed in two body casts over a period of six
months. Appellant underwent surgery to his left femur in June 1965 and was unable to bend his
left knee until a year later. He also questioned Dr. Dennis’ statement regarding the length of his
examination and persons who were present. Appellant related that he had a completely torn
posterior cruciate ligament and he did not have surgery on his left knee. He also noted several
errors in Dr. Dennis report, which included an incorrect statement that he had orthopedic surgery
November 2, 1995. Appellant also indicated that, despite a recommendation for a total knee
replacement, he declined because of his age and life expectancy.
By decision dated March 5, 2008, the Office hearing representative affirmed the July 24,
2007 decision.12
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act13 and its
implementing regulations14 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner by which the percentage loss of a
member, function or organ shall be determined. To ensure consistent results and equal justice
for all claimants under the law, good administrative practice requires the use of uniform
standards applicable to all claimants.15 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.16
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.17
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.18 The diagnosis-based method
may be used to evaluate impairments caused by specific fractures and deformities, as well as
12

The Office hearing representative noted appellant’s allegations regarding the report of Dr. Andolino and
explained that his report was not disqualified and the referral to his findings was not inappropriate. He also noted
appellant’s allegations regarding Dr. Dennis and his comparison of the right knee to the left knee and found that the
physician was aware of the conditions of both knees and provided appellant with the maximum impairment rating
for atrophy provided by the A.M.A., Guides.
13

5 U.S.C. § 8107.

14

20 C.F.R. § 10.404 (1999).

15

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

16

20 C.F.R. § 10.404.

17

A.M.A., Guides 525.

18

Id.

4

ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.19 The functional method is used for conditions when anatomic changes are
difficult to categorize or when functional implications have been documented and includes range
of motion, gait derangement and muscle strength.20 The evaluating physician must determine
which method best describes the impairment of a specific individual based on patient history and
physical examination.21 When uncertain about which method to use, the evaluator should
calculate the impairment using different alternatives and choose the method or combination of
methods that gives the most clinically accurate impairment rating.22 If more than one method
can be used, the method that provides the higher impairment rating should be adopted.23
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.24 Where a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight.25
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
or elaboration, it must secure a supplemental report from the specialist to correct the defect in his
original report.26 However, when the impartial specialist is unable to clarify or elaborate on the
original report or if the supplemental report is also vague, speculative or lacking in rationale, the
Office must submit the case record and a detailed statement of accepted facts to another impartial
specialist for the purpose of obtaining a rationalized medical opinion on the issue.27 Unless this
procedure is carried out by the Office, the intent of section 8123(a) of the Act will be
circumvented when the impartial specialist’s medical report is insufficient to resolve the conflict
of medical evidence.28

19

Id.

20

Id. at 525, Table 17-1.

21

Id. at 548, 555.

22

Id. at 526.

23

Id. at 527, 555.

24

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
25

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

26

Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988); Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

27

Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB 673 (1996).

28

Roger W. Griffith, id.; Harold Travis, 30 ECAB 1071 (1979).

5

ANALYSIS
The Board finds that this case is not in posture for a decision.
The Office referred appellant to Dr. Dennis for an imparted medical examination. On
March 12, 2004 Dr. Dennis provided findings on physical examination and determined that
appellant had an impairment of 26 percent to the right lower extremity. He reviewed appellant’s
history of injury and treatment and addressed his preexiting condition to his left knee. However,
Dr. Dennis’ report is not sufficiently rationalized to be given special weight.29 While he
indicated that he was utilizing the DBE method to determine appellant’s impairment, he actually
used four impairment rating methods. The Board notes that he utilized arthritis (Table 17-31),
muscle weakness (Table 17-8), muscle atrophy (Table 17-6) and the anatomic method for varus
deformity (Table 17-20).30 As noted, the A.M.A., Guides provides that, if more than one rating
method can be used, the method that provides the higher rating should be adopted. However,
Dr. Dennis did not address why he combined several impairment methods such as loss of atrophy
or range of motion to a DBE, which are not permitted under the cross-usage chart, Table 17-2 at
page 526 of the A.M.A., Guides. He merely added all of the various ratings. Dr. Dennis also
failed to provide any measurements to show how he arrived at 10 percent impairment for atrophy
under Table 17-6 or 6 percent impairment for loss of range of motion under Table 17-10.31
Furthermore, he provided an estimate of seven percent for cartilage damage based upon the fact
that appellant was offered a high tibial osteotomy and an eventual total knee replacement
pursuant to Table 17-31. However, Dr. Dennis did not provide cartilage interval measurements
as shown on an x-ray or otherwise explain this rating pursuant to the A.M.A., Guides.32
The Board finds that Dr. Dennis did not rate impairment in conformance with the
A.M.A., Guides. His report is not entitled to special weight or sufficient to resolve the conflict in
the medical opinion regarding appellant’s right lower extremity impairment. The conflict in the
medical evidence has not been resolved.
There remains an unresolved conflict in the medical opinion regarding the extent of
appellant’s right leg permanent impairment. The case will be remanded for the Office to request
a supplemental opinion from Dr. Dennis. If he is unwilling or unavailable to render such an
opinion, the Office should select another impartial medical specialist for an evaluation of
appellant and an opinion on the extent of impairment to the right lower extremity.
CONCLUSION
The Board finds that the conflict in the medical evidence was not properly resolved and
the case requires further development.

29

See supra note 25.

30

A.M.A., Guides 530, 540.

31

Id. at 530, 537.

32

See supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers
Compensation Programs’ hearing representative dated March 5, 2008 is set aside and the case
remanded for further action consistent with this decision.
Issued: May 14, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

